DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s request for prioritized examination (Track One), filed 08/06/2021,  has been accepted. 
Election/Restriction
Applicants’ election without traverse of Species A (claim 9), Species B (claims 12, 13), and Species C (claim 24), filed 02/09/2022, is acknowledged. After further consideration, however, the election requirement for Species C is withdrawn due to lack of search burden and claim 23 is rejoined. Accordingly, claims 3, 14, 15 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Status of Claims
Claims 1, 2, 4-13, 16-24 are under examination. 
Claims 3, 14, 15 are withdrawn. 
Domestic Priority
This application claims the benefit of priority to Divisional of Application No. 16/986,042 filed August 5, 2020, which is a Continuation of Application No. 15/969,603 filed May 2, 2018, which is a continuation of Application No. 14/861,650 filed September 22, 2015, now patent 10,240,200, issued March 26, 2019, which is a Divisional of Application No. 13/752,131 filed January 28, 2013, now abandoned, which claims benefit of U.S. Provisional Patent Application No. 61/591,642, filed on January 27, 2012.  
Information Disclosure Statement
The information disclosure statement (IDS) documents filed are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Claim rejections - 35 USC § 112, 1st Paragraph

The following is a quotation of 35 U.S.C. 112(a):

IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a written description rejection.
Claims 1, 2, 4-13, 16-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
To satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Cath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention”). Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include: A) Partial structure; B) Physical and/or chemical 
In this case, the specification fails to provide written description support for the following claims/steps: 
Claims 9 and 23 recite:  comparing said levels of said set of pregnancy-related RNA markers determined in (g) to reference levels of said set of pregnancy-related RNA markers; and (i) determining that said pregnant subject has, or is at an elevated risk of having, a pregnancy complication, based at least in part on said comparing in (h).
Claim 16 recites: further comprising providing a clinical intervention for said pregnant subject having, or at said elevated risk of having, said pregnancy complication, based on said determining in (i).
Claim 20 recites: determining a difference between said levels of said set of pregnancy-related RNA markers and said reference levels; and using said difference to determine that said pregnant subject has, or is at said elevated risk of having, said pregnancy complication.
Claim 22 recites: determining relative contributions of distinct fetal or placental tissue types; and determining that said pregnant subject has, or is at said elevated risk of having, said pregnancy complication, based at least in part on said relative contributions of said distinct fetal or placental tissue types.
With regards to claims 9, 20, 22, 23, the invention clearly relies upon using pregnancy-related RNA markers in order to determine if the subject has an elevated risk of a “pregnancy complication.” A review of the specification provides results of a Gene Ontology analysis on the top 20 common RNA transcripts (Figure 4). However, this is not a sufficient teaching for the full scope of RNA markers being claimed. Additionally, the specification does not disclose any known correlation(s) between structure and function. For example, the specification does not identify any specific genes and/or differentials in RNA marker levels that correlate with clinical conditions that encompass the full scope of ‘pregnancy complications’ being claimed. This information is not trivial. For example, Bianchi et al. (US2006/0003342) teaches comparing gene expression patterns of cell-free fetal RNA obtained with baseline levels of mRNA expression established for developmentally normal fetuses of similar gestational age and gender; identifying one or more gene(s) abnormally expressed in the diseased fetuses and associated with clinical conditions (including pre-eclampsia) [0035, 0036] and further teaches that while cell-free fetal mRNA can be detected using oligonucleotide microarrays, analysis of gene expression patterns shows significant variance amongst fetuses based on different genders, gestational ages, and disease states [0263]. At best, the specification shows fold changes of various fetal brain and liver genes [Figure 11 and 12] and lists transcripts used for verification with qPCR [Figure 15]. However, such teachings are both insufficient and not commensurate in scope with what is being claimed.  As such, the instant specification fails to disclose the requisite quantitative information that is required in order to realize the claimed functionality for determining pre-eclampsia risk in a pregnant subject. 
With regards to claim 16, the invention clearly relies upon knowledge of specific levels (relative contributions) of RNA markers in order to provide clinical intervention for the patient. A review of the specification [page 7] generically asserts that the “methods of the invention can assess likelihood of prematurity, preeclampsia and anomalies in pregnancy and fetal development” and generically refers to drug treatments and dosing [page 22]. Thus, the specification fails to provide any  evidence that applicant has actually disclosed the requisite RNA levels required for determining “clinical invention” for the full scope of what is being claimed. Furthermore, such information is not trivial in nature. For example, Tounta et al.  (Pub. Date: March 2011; IDS filed 03/15/2021) teaches that while cell free RNA levels can be detected in subjects, he also raises questions about the diagnostic utility of these levels since they depend on a variety of different factors [page 167].  Similarly, Poon et al. (Clinical Chemistry, Volume 46, Issue 11, 1 November 2000, Pages 1832–1834) teaches methods for obtaining levels of fetal mRNA from maternal samples using PCR assays as markers for determining abnormal pregnancies [page 1833, col. 1], and states that while fetal mRNA levels can be detected in “cell free” form in maternal circulation they require further development in order to be useful for diagnostic purposes [page 1833, col. 2, page 1834, col. 1]. The specification does not need to spell out every detail of the invention, but the possession requirement demands that the written description show that the inventor actually invented what is claimed. As such, there is no evidence that applicant has actually disclosed the requisite information such that the artisan would know how to achieve the 
For the reasons discussed above, the specification does not satisfy the written description requirement with respect to the full scope of what is being claimed. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following rejections are newly applied in view of applicant’s amendments. 
Claims 1, 2, 4-13, 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Purwosunu et al. (Am J Obstet Gynecol, 2009;200: 386e1-386.e7).
Regarding claim 1, Purwosunu teaches methods for predicting preeclampsia by analysis of cell-free mRNA in maternal plasma [abstract]. In particular, Purwosunu teaches obtaining cell free blood samples from pregnant women [page e2, col. 1 and col. 2 and page e3, entire], which reasonably suggest obtaining a mixture of maternally derived and fetal derived DNA as claimed sine the artisan would recognize that fetal RNA is present in 
Regarding claims 2, 4, 5, Purwosunu teaches centrifugation methods for isolation [page e2, col. 3], which broadly reads on enrichment; performing targeted amplification of the cDNA in maternal plasma, including the use of duplicates (i.e. biased amplification) and negative controls (i.e. unbiased amplification); and performing sequencing using ABI Prism [page e3, entire], as claimed. 
Regarding claim(s) 6-8, Purwosunu teaches using a plurality of  target transcripts including associated with tissue-type and placental-specific functions for their expression analysis [page e1, col. 3], and performs analysis at gestational week 15-20 weeks [page e2, col. 2], which reads on the 2nd trimester. Purwosunu does not specifically teach analyzing subjects in the 1st or 3rd trimester. However, the choice of trimester is nothing more than a design choice that does not change the function of the claimed process steps, and Applicant has not disclosed that this particular feature provides an advantage, is used for a particular purpose, or solves a stated problem. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method of Purwosunu by alternatively using data from the 1st or 3rd trimester, as claimed, since Purwosunu already obtains data over a range time periods, as discussed above, and in view of KSR International Co. v. Teleflex Inc.,  550  U.S. 398 (2007). See MPEP 2143. In this case, the rationale would have been to identify the presence of markers that are unique to early or late term pregnancies.   
Regarding claims 9, 10-14, 20, 22, 23, Purwosunu teaches performing statistical comparisons of RNA levels in test and control groups; identifying specific markers having the strongest correlations with preeclampsia (i.e. pregnancy complication); and predicting severity of preeclampsia in specific groups [page e4, entire, page e5, col. 1 and col. 2, Figure 1 and Table 4], which at a minimum suggests determining a subject either having or at risk 
Regarding claim(s) 15, Purwosunu does not teach using genes obtaining from the specific types of tissues recited. However, the type of tissue used for obtaining genes is nothing more than a design choice that does not change the function of the claimed process steps, and Applicant has not disclosed that this particular feature provides an advantage, is used for a particular purpose, or solves a stated problem. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method of Purwosunu by alternatively using any of the claimed fetal tissue types, since Purwosunu already uses reference control groups for comparative analysis, and in view of KSR International Co. v. Teleflex Inc., 550  U.S. 398 (2007). See MPEP 2143. 
Regarding claim(s) 16, 17, Purwosunu does not specifically teach providing clinical interventions and monitoring as claimed. However, Purwosunu suggests this limitation by providing antenatal care and recommending that patients who showed abnormalities be admitted to the hospital for treatment [page e2, col. 3], which reasonably encompasses drug treatment. 
Regarding claim(s) 18, 19, Purwosunu teaches using pregnant subjects as references, as discussed above. Purwosunu does not teach the use of non-pregnant references. However, the choice of pregnant or non-pregnant references is nothing more than a design choice that does not change the function of the claimed process steps, and Applicant has not disclosed that this particular feature provides an advantage, is used for a particular purpose, or solves a stated problem. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method of Purwosunu by alternatively using RNA transcripts from non-pregnant reference subjects, as claimed, since Purwosunu already uses reference control groups for comparative analysis, and in view of KSR International Co. v. Teleflex Inc., 550  U.S. 398 (2007). See MPEP 2143. In this case, the rationale would have been the study the differences in transcipt expression between pregnant and non-pregnant subjects. 
Regarding claim(s) 21, 22, Purwosunu teaches performing comparative risk analysis of specific RNA marker levels (i.e. relative contributions) from test and control groups of 
Regarding claim(s) 24, Purwosunu does not specifically teach “monitoring” said pregnancy subject. However, given the breadth of this term, Purwosunu reasonably suggests this feature by recommending subjects for hospital admission, as discussed above, and by teaching that their cell-free mRNA analysis technique allows for indirect monitoring of placental function [page e6, col. 3]. 

Claims 1, 2, 4-13, 16, 18-24 rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (Prenatal Diagnosis, 2010; 30: 849–861).
Regarding claim 1, Miura teaches a method for microarray-based analysis using cell-free placental mRNA in maternal plasma. In particular, Miura teaches obtaining whole blood samples from pregnant subjects that includes maternal and placental DNA [page 850, col. 2; Figure 1], which reasonably suggest obtaining a mixture of maternally derived and fetal derived DNA as claimed sine the artisan would recognize that fetal RNA is present in maternal plasma. Miura teaches subjecting samples to a double centrifugation process in order to produce cell-free plasma samples [page 850, col. 2; Figure 1], wherein the process includes obtaining maternal whole blood samples from pregnant subjects with preeclampsia; subjecting samples to centrifugation to separate layers. Mirua does not 
Regarding claim(s) 2, 4, 5, Miura teaches producing cell-free plasma samples by a double centrifugation process (i.e. first and second centrifugation) [page 850, col. 2; Figure 1], wherein the process includes obtaining maternal blood samples from pregnant subjects with preeclampsia; subjecting samples to  centrifugation to separate layers; and extracting cell free RNA.  Miura additionally teaches performing targeted amplification of the cDNA in maternal plasma and confirming specificity of the amplification by sequencing analysis [page 856, col. 1, para. 1, and col. 1, last para.; Figure 2]. Miura does not specifically teach unbiased amplification, but given the breadth of this term, reasonably suggests this feature because they teach using a template [page 856, col. 1].  
Regarding claim(s) 6-8, Miura teaches gene expression of transcripts from placenta tissues and corresponding whole maternal blood, wherein the levels are obtained from first, second and third trimesters of pregnancy [Figure 1 and 2]. 
Regarding claims 9, 10-14, 20, 22, 23, Miura teaches determining aberrant patterns associated with preeclampsia based on statistical differences between levels of target cDNA markers (from the CF mRNA) and reference levels (from control pregnant women) [page 857, col. 2, page 858, entire, Figure 3, Table 1, Table 2], which suggests determining a subject 
Regarding claim(s) 18, Miura teaches performing comparative analysis using RNA reference levels from normal pregnant women [Figures 1 and 2, page 850, “Subjects and sample collection”, and page 856, col. 1, 2nd para], wherein the analysis is done at different time periods [Figure 1]. Miura does not teach the use of non-pregnant references. However, the choice of pregnant or non-pregnant references is nothing more than a design choice that does not change the function of the claimed process steps, and Applicant has not disclosed that this particular feature provides an advantage, is used for a particular purpose, or solves a stated problem. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method of Miura by alternatively using RNA transcripts from non-pregnant reference subjects, as claimed, since Miura already uses reference control groups for comparative analysis, and in view of KSR International Co. v. Teleflex Inc., 550  U.S. 398 (2007). See MPEP 2143. In this case, the rationale would have been the study the differences in transcipt expression between pregnant and non-pregnant subjects. 
Regarding claim(s) 21, 22, Miura teaches performing comparative analysis of specific cDNA markers levels (i.e. relative contributions) from test and control groups of pregnant women [page 857, col. 2, page 858, entire, Figure 3, Table 1, Table 2],  wherein the analysis is done at different time periods. Miura teaches aberrant pattern were defined when the signal intensity of the target cDNA was increased or decreased by twofold or more compared with the intensity of the gestational age-matched control cDNA [page 857, col. 2; page 860, col. 1, last para.]. Regarding claim(s) 24, Miura does not specifically teach “monitoring” said pregnancy subject. However, given the breadth of this term, Miura reasonably suggests this feature since their methods may be applied as a new tool for monitoring of placental functions [page 858, col. 2]. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (Prenatal Diagnosis, 2010; 30: 849–861), as applied to claims 1, 7, 12, 14, 19-22, 24-28, 30-34, 37, 38, above, and further in view of Omu et al. (Med Princ Pract 2008;17:227–232).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method of Miura by additionally providing clinical interventions to patients at risk of preeclampsia as claimed, since such techniques were well known in the art as taught Omu, and since Miura suggests using their tool for diagnosis and making meaningful conclusions about preeclampsia. The rationale would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417. For these reasons, the instant claims do not recite any new element or new function or unpredictable result.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the ''right to exclude'' granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); ln re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321 (c) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C.F.R. 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. 3.73(b). [See also MPEP 804.02]. 
The conclusion of obviousness-type double patenting is made in light of these factual determinations. Any obviousness-type double patenting rejection should make clear: (A) The differences between the inventions defined by the conflicting claims; and (B) The reasons why a person of ordinary skill in the art would conclude that the invention defined in the claim at issue is anticipated by, or would have been an obvious variation of the invention defined in a claim in the patent.


Claims 1, 2, 4-13, 16-24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 11, 13, 14, 17-21, 23-25, 28, 30-39 of US application 16/986057. The differences between the inventions defined by the conflicting claims are as follows: Reference claim(s) 1 of copending application ‘057 is a species of the genus recited in instant claim(s) 1 of the instant patent application, because the cited reference claim(s) teach all of the limitations of instant claim(s) 1, plus additional features and/or limitations. Therefore, instant claim(s) 1, 2, 4-13, 16-24 is/are anticipated by the narrower claims (i.e. species anticipates the genus). This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1, 2, 4-13, 16-24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7, 12, 14, 17-22, 24-28, 30-38 of US application 16/986042. The differences between the inventions defined by the conflicting claims are as follows: Reference claim(s) 1 of copending application ‘057 is a species of the genus recited in instant claim(s) 1 of the instant patent application, because the cited reference claim(s) teach all of the limitations of instant claim(s) 1, plus additional features and/or limitations. Therefore, instant claim(s) 1, 2, 4-13, 16-24 is/are anticipated by the narrower claims (i.e. species anticipates the genus). This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PABLO S WHALEY/Primary Examiner, Art Unit 3619